Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural History
This is a final Office action that addresses underlying U.S. Application No. 13,645,302 (hereinafter the "'302 Application) issuing as U.S. Patent No. 8,812,925 B2 to Chun et al. (hereinafter the "Chun" patent) on August 19, 2014.   Based upon review of the ‘302 application, the application was filed on October 4, 2012, claiming priority as a continuation of U.S. Application No. 12/363,263, filed on January 30, 2009 and priority to U.S. Provisional Application No. 61/025,311, filed on Feb. 1, 2008.  The '302 Application also claims foreign priority to Korean Patent Application No. 10-2009-0007145, filed on Jan. 29, 2009.  
The Chun patent issued with original claims 1-18.  
The present continuation reissue application was filed as U.S. Application No. 14/701,162 on April 30, 2015.
A Preliminary Amendment, filed concurrently with the reissue application, amends both independent claims 1 and 10.  
A non-final Office action was mailed October 6, 2017, rejecting all pending claims 1-18.
In response, the Applicant filed an amendment and accompanying arguments on January 8, 2018 amending various claims including all independent claims.
A final Office action was mailed December 20, 2018 rejecting all pending claims 1-18.
In response, the Applicant filed an after-final amendment on April 22, 2019.
An advisory action was mailed July 29, 2019 declining to enter the after-final amendment.

A non-final Office action was mailed June 16, 2020 rejecting all pending claims 1-6, 8-15, 17 and 18.
In response, the Applicant filed an Amendment and accompanying arguments on September 16, 2019.
A final Office action was mailed November 19, 2020 rejecting all pending claims 1-6, 8-15, 17 and 18.
In response, the Applicant filed a Response After-final (hereinafter the “After-final Response”) arguing that the base reference used in all prior art rejections -- namely Bertrand -- was unavailable as prior art.
 The After-final Response has been considered, but for the reasons explained infra, the Examiner concludes Bertrand is available as prior art, thus those rejections based upon Bertrand are maintained.  However, upon further consideration, the Examiner has identified non-patent literature - DoCoMo and Texas Instruments - one of which was previously made of record, that are clearly prior art to the Chun patent and moreover, for the reasons to be explained infra, appear to document foundational research in the field of using a TAT to control how long a UE is uplink time aligned.  Thus, DoCoMo and Texas Instruments are applied in this Office action as base references in a new grounds of rejection.





Response to Amendment
The Amendment, filed September 16, 2020, and the additional “Statement of Status and Support for All Changes to the Claims” in said After-final Response, have been reviewed, but do not comply with 37 CFR 1.173. Specifically, the Amendment does not comply with 37 CFR 1.173(c).
Any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(c),
“(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.”

As an initial matter, the statement of support in the After-final Response is not “as of the date of the amendment” as required by Rule 1.173(c) above.  
Moreover, both the status remarks accompanying the Amendment (p. 7) and in the status remarks in the After-final Response (p. 5, 6) appear to generally address those amended limitations that the Applicant argues distinguish over the applied prior art, but does not clearly show the specific teachings to every specific amended limitations in all claims.  As seen in MPEP 1453 V. D. Amendment of New Claims, the status remarks should show all specific claims limitations amended and specifically maps those new and amended limitations to the sections of the specification in the patent for which reissue is sought that teach the amended claim limitation, 
Example from MPEP 1453 V. D. Amendment of New Claims:
First Amendment (wherein claim 11 was first presented): 
Claim 11 (New). A knife comprising a handle portion and a notched blade portion. 

In the Remarks (supplied on a separate page): 
Status: The present application includes pending claims 1-11, with claims 1 and 11 being independent. With this amendment, applicant has added new independent claim 11. Support for this new claim is found in column 4, lines 26-41, column 5, lines 3-18, and column 6, lines 5-15. 

Second Amendment (wherein claim 11 is amended): 
Claim 11 (New, amended). A fishing knife comprising a bone handle portion and a notched blade portion. 

In the Remarks (supplied on a separate page): 
Status: The present application includes pending claims 1-11, with claims 1 and 11 being independent. With this amendment, applicant has amended new independent claim 11 as described below. 
Claim 11: Claim 11 is amended to add "fishing" before "knife" and "bone" before "handle". Support for these changes is found in column 4, lines 34-41 and column 6, lines 5-8, respectively. 

Finally, both remarks fail to address where support is found in U.S. Provisional Applications No. 61/025,311 and No. 61/087,153, both of which the Applicant relies upon for the benefit of entitlement to domestic priority.  Indeed, in the After-final Response, the Applicant specifically argues that the Chun’s benefit of domestic priority to the 61/025,311 provisional renders the Bertrand patent unavailable as prior art.  Yet the support remarks for the Amendment in the same After-final Response fail to identify how the 61/025,311 provisional provides written description support for the amendment.  Moreover, the Chun patent relies upon said two provisional applications to provide support, as discussed above.  It is not clear which particular provisional application provides support for which particular part of the specification and claims of the Chun patent.  The status remarks should show all specific claims limitations amended and specifically map those new and amended limitations to the sections of the provisional upon which the Applicant is actively relying upon for the benefit of entitlement to domestic priority in order to distinguish over applied prior art.
If the next response does not comply with 37 CFR 1.173, the response will be held “Non-Compliant” and a shortened statutory period for reply to this letter is set to expire ONE (1) MONTH or THIRTY (30) DAYS, whichever is longer, from the mailing date of the next Office Action.

Reissue Reminders
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b) to timely apprise the Office of any prior or concurrent proceeding in which the Chun patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56 to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).








Rejections Based on DoCoMo and Texas Instruments in view of Alpert
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 9, 10 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “UL Synchronization Management and Maintenance in E-UTRA,” 3GPP TSG RAN WG1 #49, Kobe, Japan, May 7-11, 2007” (hereinafter the “Texas Instruments” literature supra), of record, in view of R2-071300 “Uplink Synchronization”, NTT DoCoMo (hereinafter the “DoCoMo” literature supra), newly cited and U.S. Patent Application Publication No. 2009/0086657 A1 to Alpert et al. ("Alpert"), of record.

claim 1,

As an initial matter, to one of ordinary skill in the art at the time the invention was made, it would have been obvious to combine the Texas Instruments UL Synchronization prior art with the  DoCoMo UL Synchronization prior art because Texas Instruments specifically cites to DoCoMo for teachings that Texas Instruments expands upon.    Texas Instrument, paragraph 2, page 1.  Thus, one of ordinary skill would have been explicitly provided a suggestion to consult DoCoMo for further teachings regarding the subject matter of Texas Instruments.   

A method for processing data for a Hybrid Automatic repeat request (HARQ) operation in a wireless communication system.

 See DoCoMo, paragraph 2.2, p. 1 regarding HARQ operations, such as the HARQ-Ack.

storing, by a user equipment (UE), a data unit into a corresponding HARQ buffer

The HARQ mechanism described above inherently requires a buffer to store data units in order to repeat transmission attempts.  Regarding UE, see Texas Instruments, paragraph 1, p. 1.  See also DoCoMo, Fig. 1, p. 2. 

performing, by the UE, a release procedure for at least one of the physical uplink control channel (PUCCH) or sounding reference symbol (SRS) resource, when a timer expires

wherein the timer is a time alignment timer (TAT) which is used to control how long the UE has an uplink time that is aligned

an expiration of the timer being used to indicate a time duration for which the UE has the uplink time that is aligned

See Texas Instruments, paragraph 2, page 1 regarding a release procedure for UL synchronization (alignment) loss requiring a new Random Access (RA) procedure, where a synchronized (aligned) state is required for the PUCCH transmission.  Thus, the PUCCH is released (no longer used) to an unsynchronized state thereby requiring a new RA procedure and re-establishment of a synchronized PUCCH channel. 
	Texas Instruments further states “In [DoCoMo] . . . it is proposed that the timer is reset when the UE receives a new timing adjustment (TA) command from the eNodeB.  In this case, the timer simply corresponds to the duration beyond which the UE may have moved away from the UL system time to an extent that UL transmission on the PUSCH/PUCCH is no more possible.  This solution provides a simple way for the eNodeB to control the number of UEs in UL synchronization state.”  Paragraph 2, page 1.  See also DoCoMo, paragraphs 2.1 and 22.  DoCoMo further teaches the “UE should detect UL synchronization [alignment] loss when the timer expires.”  Paragraph 3.  

wherein the . . . data unit is a Medium Access Control (MAC) Protocol Data Unit (PDU) 

wherein the TAT is started when a time advance command (TAC) is received from the network



flushing, by the UE, a release procedure, the stored data unit in the corresponding HARQ buffer

wherein the stored data unit in the corresponding HARQ buffer is flushed as a result 

Although the combination of Texas Instruments and DoCoMo teaches: (1) a HARQ process (and inherent HARQ buffer) between the UE and eNB; and (2) a TAT is used to control how long a UE is considered uplink aligned (as discussed above), and a (3) release procedure upon expiration of the timer, the combination fails to teach "flushing, by the UE, the stored data unit in the corresponding HARQ buffer when a timer expires" and "wherein the stored data unit in the corresponding HARQ buffer is flushed."
However, Alpert similarly teaches of a HARQ process in an OFDM network utilizing OFDMA between a UE and a base station (abstract, Fig. 4 and paragraphs 30-37 and 843).  Alpert teaches that the UE comprises a HARQ buffer and that this buffer is flushed (paragraphs 95 and 100) based on the satisfaction of numerous criteria, such as loss of timing adjustment (paragraph 122) and synchronization (alignment) on the HARQ sub channel (paragraph 127).
The suggestion/motivation for adding HARQ buffer flushing on timing adjustment and loss of synchronization (alignment) is that "[f]rom time to time . . . the SU [UE] . . . and BS may lose their send buffer status synchronization for one or more HARQ processes."  Thus, there is "a need for a mechanism that is capable of enabling network elements on both ends of a communication link to initiate the flushing of their respective HARQ process buffers . . . . based on an internal algorithm or predefined 
Thus, to one or ordinary skill in the art at the time the invention was made, it would have been obvious to add HARQ buffer flushing due to timing adjustment and loss of synchronization (alignment) as taught by Alpert to the HARQ loss of synchronization (alignment) mechanism of Texas Instruments and DoCoMo.

Claim 10 differs substantively from claim 1 in that claim 10 recites user equipment comprising components that perform the functions recited in claim 1.  Thus, see the claim 1 rejection for additional details.  The UE reads on the UE discussed in claim 1.  The UE is processor-based and thus comprises a controller.

	Regarding claims 9 and 18, as discussed in the claim 1 rejection, where a new RA procedure after loss of synchronization requires clearing of the old downlink and uplink assignments and grants.

Claims 2-6, 8, 11-15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Texas Instruments in view of DoCoMo and Alpert as applied to the respective, parent claims above, and further in view of the Applicant’s Admitted Prior art (“APA”).
DoCoMo and Texas Instruments teach LTE technology, but since this non-patent literature is directed specifically to the topic of using a TAT to control how long the UE has an uplink time that is aligned, the literature fails to specifically disclose the channel, grant and scheduling protocol specifics 
However, the Applicant’s APA teachings in the “Background Art” section clearly establishes that these LTE protocol components are inherent and nonetheless would also have been obvious.  Specifically, the Applicant’s APA teaches that the LTE or Evolved Universal Mobile Telecommunications System (E-UMTS) (col. 1, ll. 25-34) comprising the scheduling of uplink grants scheduled on the PDCCH (col. 2, ll. 56-67) and including uplink scheduling information (col. 3, ll. 39-42) that are cleared when timers expire (col. 5, ll. 1-62) (claims 2-4 and 11-13).  The Applicant’s APA also teaches a RRC that is notified to release a PUCCH or SRS (col. 2, ll. 36-42, col. 4, l. 59 – col. 5, l. 27) (claims 8 and 17).  The Applicant’s APA also teaches multiple HARQ buffers (col. 4, ll. 11-24) (claims 5 and 14).  Note however regarding claims 5 and 14 that the recited HARQ buffer is one of all HARQ buffers" reads by plain language encompasses a single HARQ buffer.  Moreover, regarding claims 6 and 15, the "all HARQ buffers" (as broadly recited) are flushed as taught by the combination of DoCoMo and Texas Instruments in view of Alpert as explained in the claim 1 rejection.
The teaching/suggestion/motivation for adding the standard LTE protocol components as taught by the Applicant’s APA would have been to conform to standard LTE protocol standards (col. 1, ll. 26-34).
Thus, to one of ordinary skill in the art at the time the invention was made, it would have been obvious to add the standard LTE protocol components as taught by the Applicant’s APA to the LTE combination of DoCoMo, Texas Instruments and Alpert.




Rejections Based on Bertrand in view of Alpert
Claim Rejections - 35 USC § 103
Claims 1-6, 8-15, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8,218,526 B2 to Bertrand et al. ("Bertrand"), of record, in view of Alpert.
 
As an initial matter, to one of ordinary skill in the art at the time the invention was made, it would have been obvious to combine the 


Regarding claim 1,

A method for processing data for a Hybrid Automatic repeat request (HARQ) operation in a wireless communication system.

 See the abstract, which describes a wireless cellular network that includes user equipment’s (UEs) and e-Node B (eNB) base stations.  The UE uses HARQ to access and exchange data with the eNB via the wireless link.  Col. 2, ll. 17-49 and col. 5, ll. 37-53.

storing, by a user equipment (UE), a data unit into a corresponding HARQ buffer

The HARQ mechanism described above inherently requires a buffer to store data units in order to repeat transmission attempts.

performing, by the UE, a release procedure for at least one of the physical uplink control channel (PUCCH) or sounding reference symbol (SRS) resource, when a timer expires

The UE procedure transitions to a non-synchronized (non-aligned) state when threshold amount of time passes without an uplink transmission (col. 4, ll. 62-67).  During this transition, “transmission on the PUSCH/PUCCH is no longer possible” (col. 5, ll. 4-16).  Thus, during the transition procedure, the PUCCH is released (no longer used) when a timer expires (to count the threshold amount of time).  Regarding the SRS, the loss of orthogonal synchronization involves the loss of the sync-RS and CQI-RS OFDM (the SRS) for the PUSCH/PUCCH channels (Fig. 3A, 3B and col. 8, ll. 25-36).

wherein the timer is a time alignment timer (TAT) which is used to control how long the UE has an uplink time that is aligned

an expiration of the timer being used to indicate a time duration for which the UE has the uplink time that is aligned

See col. 1, ll. 48-58, where the wireless network uses Long Term Evolution (LTE) Orthogonal
Frequency Division Multiplexing (OFDM).  The UE is synchronized on the uplink channel to obtain "orthogonality."  Id.  Thus, the synchronized uplink state refers to orthogonal alignment.  Moreover, a timer measures if "more than a threshold amount of time passes without an uplink transmission or a timing adjustment (TA) command from the base-station . . . ," in which case "a user device in the synchronized state can be reassigned to the non-synchronized state . . . ."  Col. 4, ll. 55-67.  See also col. 5, ll. 9-18.  Thus, a timer for timing adjustment controls how long the UE remains synchronized (aligned) and is properly considered a timing alignment timer (TAT).

wherein the . . . data unit is a Medium Access Control (MAC) Protocol Data Unit (PDU) 

The data units are exchanged via the HARQ mechanism discussed above.  HARQ schemes are parts of the MAC layer.    See also col. 14, ll. 15-18 and 29-33.

wherein the TAT is started when a time advance command (TAC) is received from the network

See col. 5, ll. 1-15, where the TA timer (TAT) is "reset" (started) when a TA command is received from the network.

flushing, by the UE, a release procedure, the stored data unit in the corresponding HARQ buffer

wherein the stored data unit in the corresponding HARQ buffer is flushed as a result 

Although Bertrand teaches: (1) a HARQ process (and inherent HARQ buffer) between the UE and eNB; and (2) a TAT is used to control how long a UE is considered uplink aligned (as discussed above), and a (3) release procedure upon expiration of the timer, Bertrand fails to teach "flushing, by the UE, the stored data unit in the corresponding HARQ buffer when a timer expires" and "wherein the stored data unit in the corresponding HARQ buffer is flushed."
However, Alpert similarly teaches of a HARQ process in an OFDM network utilizing OFDMA between a UE and a base station (abstract, Fig. 4 and paragraphs 30-37 and 843).  Alpert teaches that the UE comprises a HARQ buffer and that this buffer is flushed (paragraphs 95 and 100) based on the 
The suggestion/motivation for adding HARQ buffer flushing on timing adjustment and loss of synchronization (alignment) is that "[f]rom time to time . . . the SU [UE] . . . and BS may lose their send buffer status synchronization for one or more HARQ processes."  Thus, there is "a need for a mechanism that is capable of enabling network elements on both ends of a communication link to initiate the flushing of their respective HARQ process buffers . . . . based on an internal algorithm or predefined configurable or negotiable parameters provided by another entity."  Paragraph 49.  Thus, adding HARQ buffer flushing based on criteria, such as loss of timing adjustment or synchronization (alignment) would have increased the efficiency and reliability of the HARQ mechanism and thus overall wireless data communications.
Thus, to one or ordinary skill in the art at the time the invention was made, it would have been obvious to add HARQ buffer flushing due to timing adjustment and loss of synchronization (alignment) as taught by Alpert to the HARQ loss of synchronization (alignment) mechanism of Bertrand.

Claim 10 differs substantively from claim 1 in that claim 10 recites user equipment comprising components that perform the functions recited in claim 1.  Thus, see the claim 1 rejection for additional details.  The UE reads on the UE discussed in claim 1.  The UE is processor-based and thus comprises a controller.

	Regarding claims 2 and 11, see col. 4, ll. 23-35 and ll. 55-63.
	
	Regarding claims 3 and 12, see col. 2, ll. 41-48.

claims 4 and 13, see col. 3, ll. 62-67.
	
	Regarding claims 5 and 14, Bertrand discloses multiple HARQ buffers.  Col. 4, ll. 36-38.  Note however that "HARQ buffer is one of all HARQ buffers" reads by plain language encompasses a single HARQ buffer.
	
	Regarding claims 6 and 15, the "all HARQ buffers" (as broadly recited) are flushed as taught by the combination of Bertrand in view of Alpert as explained in the claim 1 rejection.

	Regarding claims 8 and 17, the C-RNTI is part of the RRC control scheme (col. 3, ll. 64-67) and thus when the C-RNTI is released (as discussed in the claim 7 rejection) the RRC must be notified.

	Regarding claims 9 and 18, both uplink and downlink resources are allocated to the C-RNTI for an uplink grant, for example the PDDCH (Physical Downlink Control Channel).  Specifically, the PDCCH communicates reallocation information via a downlink channel to the UE.  Col. 2, ll. 44-48.










Response to Arguments
The Applicant’s argument that the Bertrand base reference has been considered, but is not deemed persuasive because U.S. Provisional Application No. 61/025,311 (the ‘311 Provisional) does not provide written description support for the Chun patent for which reissue is sought.  Thus, Chun is not entitled to the benefit of domestic priority to the ‘311 Provisional.
For example, the ‘311 Provisional only discloses “flushing” the HARQ buffer in the context of “data retransmission when unsynchronized” and the “Time Alignment is Timer is expired, which means that at a new transmission in UL the Time Alignment Timer was not expired.”  P. 13.  Thus, the timer appears to be disclosed as already expired and the session unsynchronized (released) requiring a retransmission.  In contrast, the claims recite “flushing, by the UE, the stored data unit in the corresponding HARQ buffer and performing, by the UE, a release procedure . . when a timer expires . . . “ (emphasis added).  That is, the claims appear to recite the timer in the process of expiring during a synchronized session and performing a release procedure distinctly before any retransmission occurs.
In contrast, regarding the performing of a release procedure at expiration of the timer, the ‘311 Provisional does not use the term “flushing” the HARQ buffer, but instead uses the distinct phrase “replace the data currently in the soft buffer for this HARQ process with the received data.”  P. 12.  The use of different terms and phrases is interpreted as teaching different technical features.  
The Applicant is requested to explain further on the record whether these two distinctly worded processes are equivalent and, if so, how they are equivalent.
Nonetheless , the Examiner has also previously identified and made of record other art that was pertinent to the Applicant’s disclosure.  See page 15 of the non-final Office action, mailed October 6, 2017.  Specifically, the Examiner cited “UL Synchronization Management and Maintenance in E-UTRA,” 3GPP TSG RAN WG1 #49, Kobe, Japan, May 7-11, 2007” (referenced as the “Texas Instruments” literature supra).  The “Texas Instruments” literature states regarding loss of UL synchronization that “In upra).  Note that both DoCoMo and Texas Instruments were cited during the prosecution history of the Bertrand patent.  Both the DoCoMo and Texas Instruments literatures are clearly prior art to the Chun patent and moreover appear to document foundational research (upon which the Bertrand patent is based) in the field of using a TAT to control how long a UE is uplink time aligned.  Thus, DoCoMo and Texas Instruments are applied in this Office action as base references in a new grounds of rejection. 















If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        571-272-7538


Conferee:
/DAVID E ENGLAND/               Primary Examiner, Art Unit 3992                                                                                                                                                                                         /M.F/Supervisory Patent Examiner, Art Unit 3992